COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-10-00501-CR


FERNANDO DOMINGUEZ                                                 APPELLANT

                                      V.

THE STATE OF TEXAS                                                       STATE


                                   ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION1
                                   ----------

     Appellant   Fernando   Dominguez      was   charged   by   indictment   with

intentionally or knowingly possessing a usable amount of marijuana—more than

four ounces but at most five pounds—in, on, or within 1000 feet of Richland

Elementary School.2    On March 20, 2008, Appellant apparently pled guilty

pursuant to a plea bargain to the offense as charged in the indictment, and the


      1
      See Tex. R. App. P. 47.4.
      2
       See Tex. Health & Safety Code Ann. § 481.121(b)(3) (West 2010),
§ 481.134(d) (West Supp. 2011).
trial court convicted him of that offense and sentenced him to ten years’

confinement.3 On August 15, 2008, the trial court granted Appellant’s motion for

community supervision following execution of sentence, ordered that he be

released from confinement, suspended further execution of sentence, and placed

him on ten years’ community supervision.4

     About two years later, the State filed a petition for revocation, alleging

several violations of the conditions of Appellant’s community supervision.

Appellant pled true to allegations that he violated the conditions of his community

supervision by using cocaine on or about October 27, 2009 and by using

marijuana on or about July 15, 2010 and August 6, 2010; by submitting a diluted

urine sample on or about March 11, 2009; by failing to report in the month of

August 2009; and by failing to pay community supervision fees in the months of

August, September, October, and November 2008 and April, June, and August

2009. After a hearing, the trial court revoked Appellant’s community supervision

and sentenced him to ten years’ confinement.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in his professional opinion, this appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California5 by presenting a

      3
       See Tex. Penal Code Ann. § 12.34 (West 2011).
      4
       See Tex. Code Crim. Proc. Ann. art. 42.12, § 6 (West Supp. 2011).
      5
       386 U.S. 738, 87 S. Ct. 1396 (1967).


                                        2
professional evaluation of the record demonstrating why there are no arguable

grounds for relief.6 This court afforded Appellant the opportunity to file a pro se

response to the Anders brief, but he did not do so. The State did not file a brief.

      Once an appellant’s court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, we

are obligated to undertake an independent examination of the record to see if

there is any arguable ground that may be raised on his behalf.7 Only then may

we grant counsel’s motion to withdraw. 8

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that the appeal is wholly frivolous and without merit. We find nothing in

the record that might arguably support the appeal.9 Consequently, we grant the

motion to withdraw and affirm the trial court’s judgment.



                                                    PER CURIAM

PANEL: DAUPHINOT, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 6, 2011


      6
         See Stafford v. State, 813 S.W.2d 503, 510–11 & n.3 (Tex. Crim. App.
1991).
      7
         See id. at 511.
      8
         See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
      9
         See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005).


                                           3